11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT

Stephen C. Cole and Robert Strack,                   * From the 238th District Court
                                                       of Midland County,
                                                       Trial Court No. CV47686.

Vs. No. 11-12-00265-CV                               * May 29, 2015

Michael McWillie, Wanda Juanita                      * Opinion by Wright, C.J.
Phillips, and Delvonne Burke,                          (Panel consists of: Wright, C.J.,
                                                       Willson, J., and Bailey, J.)

      Both the opinion and judgment of this court dated January 15, 2015, and entered in
the minutes of this court at Volume 38, page 15 are withdrawn. The opinion and
judgment of this court dated May 29, 2015, are substituted therefor.


                                   11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT

Stephen C. Cole and Robert Strack,                  * From the 238th District
                                                      Court of Midland County,
                                                      Trial Court No. CV47686.

Vs. No. 11-12-00265-CV                              * May 29, 2015

Michael McWillie, Wanda Juanita                    * Opinion by Wright, C.J.
Phillips, and Delvonne Burke,                        (Panel consists of: Wright, C.J.,
                                                     Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is error in
the judgment below. Therefore, in accordance with this court’s opinion, we reverse the
judgment of the trial court, and we render judgment that Michael McWillie, Wanda
Juanita Phillips, and Delvonne Burke take nothing. The costs incurred by reason of this
appeal are taxed against Michael McWillie, Wanda Juanita Phillips, and Delvonne
Burke.